Citation Nr: 0619683	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for dorsal and lumbar 
back pain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a 50 percent rating for post-traumatic 
stress disorder (PTSD) from March 1, 1995, to March 18, 1999.  


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and Veteran's Spouse


REPRESENTATION

Appellant represented by:   Disabled American Veterans



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In an April 1999 rating decision, the RO continued a 
20 percent rating for dorsal and lumbar back pain.  The RO 
also granted service connection for PTSD, evaluated as 30 
percent disabling, effective October 6, 1998.  The veteran 
and his wife testified at an April 2001 hearing before a 
decision review officer, and the certified transcript is of 
record.  

In the veteran's August 1999 notice of disagreement, he 
alleged that he was entitled to a 50 percent rating for PTSD 
effective March 1995.  In an April 2002 rating decision, the 
RO found that VA committed clear and unmistakable error when 
it denied service connection for PTSD in an August 1995 
rating decision.  The RO granted entitlement to service 
connection, evaluated as 30 percent disabling, effective 
March 1, 1995.  In that decision, the RO also increased the 
rating for PTSD to 50 percent effective March 18, 1999.  The 
RO noted that the decision was considered a full grant of the 
issues on appeal.  In a February 2005 decision, the Board 
found that additional development was required because the 
increased rating was not extended to March 1995, as claimed 
by the veteran in his notice of disagreement.  The Board 
referred the issue of entitlement to a 50 percent rating from 
March 1, 1995, to March 18, 1999, for necessary development.  
In a December 2005 Supplemental Statement of the Case, the RO 
continued a denial of the issue, and it is properly returned 
to the Board for appellate consideration.  

In the February 2005 decision, the Board also considered the 
issue of entitlement to an increased rating for dorsal and 
lumbar back pain.  The Board determined that additional 
development was required. The matter was remanded and the RO 
performed all requested development.  The issue on appeal 
remains denied and is properly returned to the Board for 
appellate consideration.  

In the February 2005 decision, the Board found that VA did 
not commit clear and unmistakable error when it did not 
establish separate compensable disabilities of the thoracic 
and lumbar spine.  Therefore, that issue is not before the 
Board in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Dorsal and lumbar spine disability is manifested by 
muscle spasm and limitation of motion.  

3.  During a 1995 VA examination, the veteran exhibited 
considerable impairment of industrial and social capacity.


CONCLUSIONS OF LAW

1.  Criteria for an increased rating for dorsal and lumbar 
back pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5235-5243 (2005).

2.  Criteria for a 50 percent rating for PTSD from March 1, 
1995, to March 18, 1999, have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995); 38 C.F.R. §§ 3.400, 4.1-4.16, 4.130, Diagnostic Codes 
9411, 9440 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in January 2004, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to an increased rating, including what part of 
that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information related to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Additionally, VA described the criteria of a higher 
rating for PTSD and a back disability in an April 2000 
Statement of the Case and in April 2002, January 2004, and 
December 2005 Supplemental Statements of the Case.  The VCAA 
letter did not notify the veteran of the information and 
evidence needed to demonstrate the effective date of an 
award; however, the Board finds that the deficiency is not 
prejudicial because ratings assigned for PTSD and back pain 
are extended to the earliest applicable effective dates.  
Consequently, the Board finds that the veteran was 
effectively notified of the information and evidence 
necessary to substantiate and complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decisions on 
appeal were pending at the time the VCAA was enacted, and VA 
did not provide VCAA notice prior to that decision; however, 
the RO provided notice in January 2004 and reconsidered the 
claims in January 2004 and December 2005.  In Pelegrini, the 
Court stated that its decision did not void or nullify AOJ 
actions or decisions in which VCAA notice was not provided 
prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  The Board 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran requested a hearing before the Board in his May 
2000 substantive appeal, but he withdrew that request in 
March 2004.  All known and available records relevant to the 
issue on appeal were obtained and are associated with the 
veteran's claims file, and the veteran does not contend 
otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Dorsal and Lumbar Back Pain

The veteran fractured his right femur during service, which 
resulted in a leg discrepancy of two inches.  Consequent gait 
abnormalities caused progressive thoracic and lumbar back 
pain, which the veteran describes as a constant ache with 
morning stiffness and soreness.  The veteran states that he 
avoids significant pain if he is guarded in his activities, 
but pain is aggravated by certain lifting or bending 
movements or by prolonged sitting, walking, or standing.  
When exacerbated, the veteran avers that symptoms may 
continue for two or three days with occasional total 
debilitation.  He alleges that he experiences flare-ups of 
severe pain one or two times each week.  He also claims that 
pain occasionally radiates to his extremities.  He uses 
painkillers each day and muscle relaxants two to four times a 
week to address pain.  

1995 and 1996 x-ray imaging of the veteran's lumbar spine 
revealed mild subluxation at the L5 level on S1, L5 
spondylolisthesis and spondylolysis, mild L4 spondylosis and 
right inferior foraminal stenosis, hypertrophic change at the 
L5 level, and probable L4-5 disc herniation.  

The veteran began using orthotic lifts in 1998, which 
markedly alleviated back pain and resolved gait and posture 
abnormalities.  In June 1998, a VA physician found that back 
symptoms were quiescent at the time of examination.

During a March 1999 VA examination, the veteran stated that, 
despite significant improvement, he continued to experience 
pain of the thoracic and lumbar spine more than fifty percent 
of the time.  He rated pain at two out of ten on a scale of 
one to ten, with ten being the highest.  The veteran could 
ambulate without assistive devices and denied significant 
impairment in the activities of daily living.  Range of 
motion was 86 degrees of flexion, 22 degrees extension, 34 
degrees right lateral flexion, and 30 degrees left lateral 
flexion.  X-rays of the lumbar and thoracic spine were 
normal.  The examiner diagnosed thoracic and lumbosacral 
muscle spasm.  

In January 2001, the veteran complained of occasional 
sciatica.  A VA physician attributed the abnormality to a 
possible bulging disc at the L4-5 level.  

During a May 2003 VA examination, range of motion was 90 
degrees flexion, 20 degrees extension, 30 degrees right and 
left lateral flexion, and 20 degrees left and right rotation.  
The examiner found that pain fatigue, lack of endurance, or 
incoordination did not affect range of motion.  There was 
evidence of muscle spasm in the lumbar paraspinal area and 
tenderness at the L5 level, and straight leg raising was 
positive bilaterally.  The veteran complained of radiating 
pain with movement, but there was no objective evidence of 
radiculopathy.

During an October 2005 VA examination, the examiner noted 
that, without orthotic lifts, the veteran exhibited a 
significant pelvic tilt and convexity of thoracic spine.  The 
examiner additionally noted tenderness and prominence of 
thoracic vertebra and loss of lordotic curve.  There was no 
noticeable scoliosis.  Thoracic range of motion was 90 
degrees flexion, 30 degrees hyperextension, 30 degrees 
lateral flexion, and 30 degrees lateral rotation.  The 
veteran did not experience pain or radicular symptoms with 
movement, and there was no demonstrated muscle spasm.  

X-rays revealed some degenerative arthritic changes of the 
low thoracic spine and slight anterior wedging of dorsal 
vertebral bodies.  There was also evidence of degenerative 
spondylosis of lumbar spine at the L4-5 and L5-S1 levels, 
bilateral spondylolysis and first degree spondylolisthesis of 
L5 and S1, and spina bifida occulta at L5.  A radiological 
examination revealed evidence of degenerative changes 
throughout the spine.  There were no neurologic findings 
indicating a radicular etiology of pain.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  See 38 C.F.R. Part 
4.  When entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA revised the 
criteria for rating disabilities of the musculoskeletal 
system.  Because these changes in criteria were considered by 
the RO, application of the amended criteria by the Board will 
not result in any prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

When a law or regulation is amended during the pendency of a 
claim, VA should determine whether the revised version is 
more favorable to the veteran.  See VAOPGCPREC 3-2000 (Apr. 
10, 2000).  In so doing, it may be necessary for VA to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable to the 
veteran, the retroactive reach of the new regulation cannot 
be earlier than the effective date of the amendment.  Id.  
See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The Board finds that a 20 percent rating under Diagnostic 
Code 5295 for lumbosacral strain is the maximum rating 
warranted under applicable diagnostic codes.  Prior to 
September 2003, Diagnostic Code 5295 allowed for the 
assignment of ratings based on lumbosacral strain.  See 38 
C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a 40 
percent rating is assigned for severe strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is assigned for muscle spasm on extreme forward 
bending and loss of lateral spine motion in standing 
position.  A 10 percent rating is assigned for characteristic 
pain on motion.  A noncompensable rating is assigned for 
slight subjective symptoms only.  

During several examinations, the veteran exhibited muscle 
spasm with movement and some decline of lateral range of 
motion.  Those impairments warrant a 20 percent rating under 
Diagnostic Code 5295.  A 40 percent rating is not warranted 
because there is no evidence of severe symptoms with abnormal 
mobility.  

A rating higher than 20 percent is not warranted for 
limitation of motion as evaluated under 2002 diagnostic codes 
or the general rating formula for diseases and injuries of 
the spine.  Prior to September 2003, Diagnostic Codes 5291 
and 5292 allowed for the assignment of ratings based on 
limitation of motion of the dorsal and lumbar spine.  See 38 
C.F.R. § 4.71a (2002).  Under Diagnostic Code 5291, a 10 
percent rating is assigned for severe or moderate limitation 
of motion, and a noncompensable rating is assigned for slight 
limitation of motion.  Under Diagnostic Code 5292, a 40 
percent rating is assigned for severe limitation of motion, a 
20 percent rating is assigned for moderate limitation of 
motion, and a 10 percent rating is assigned for slight 
limitation of motion.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine were amended, 
including criteria for rating limitation of motion and 
lumbosacral strain.  See 68 Fed. Reg. 51. 51454-51456 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005)).  The new schedule directs that all 
spine disabilities, excepting intervertebral syndrome, be 
evaluated under a general rating formula for diseases and 
injuries of the spine.  Any associated objective neurologic 
abnormalities are rated separately under an appropriate 
diagnostic code.  See Id., Note 1.  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Considering all measured movements of record and evaluating 
the veteran's disability under the most restricted range, 
range of motion is 85 degrees flexion, 20 degrees extension, 
30 degrees right and left lateral flexion, and 20 degrees 
right and left rotation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242, Note 4 (stating that range of motion 
measurements are rounded to the nearest five degrees).  The 
combined range of motion is 205 degrees.  That range 
indicates slight loss of  motion, warranting a 10 percent 
rating for limitation of lumbar motion and/or a 
noncompensable rating for limitation of dorsal motion.  A 
higher rating is not warranted because there is no evidence 
of moderate limitation of dorsal or lumbar motion.

Moreover, the limitation does not warrant a rating higher 
than 20 percent under the general rating formula for diseases 
and injuries of the spine.  Evaluating the veteran's 
disability under that formula, a 10 percent rating is 
warranted based on limitation of flexion to 85 degrees, 
combined motion of 205 degrees, and muscle spasm and 
tenderness.  A 20 percent rating is not warranted because 
there is no evidence of limitation of flexion to 60 degrees 
or combined range of motion less than 120 degrees.  There is 
medical evidence of muscle spasm, but there is no evidence 
that spasm results in gait or spinal contour abnormalities; 
rather, any abnormalities are attributable to the veteran's 
leg discrepancy.

When evaluating a disability using the limitation of motion 
diagnostic codes, the Board must consider whether the 
veteran's pain and functional loss cause additional 
disability beyond that reflected in the range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 9 Vet. App. 7, 10 (1996).  Examiners noted that the 
veteran's motion was not additionally limited by pain, 
fatigue, lack of endurance, or incoordination.  Consequently, 
a higher rating based on pain or functional loss is not 
warranted under Diagnostic Codes 5291, 5292, or the general 
rating formula for diseases and injuries of the spine.  

The Board additionally finds that a higher rating is not 
warranted for intervertebral disc syndrome as evaluated under 
the 2002 or amended regulations.  Prior to September 2002, 
Diagnostic Code 5293 allowed for ratings based on 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (2002).  
Under Diagnostic Code 5293, a 60 percent rating is assigned 
for persistent symptoms, compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief; a 
40 percent rating is assigned with severe symptoms and 
recurring attacks with intermittent relief; a 20 percent 
rating is assigned for moderate symptoms with recurring 
attacks; a 10 percent rating is assigned for mild symptoms 
with recurring attacks; and a noncompensable rating is 
assigned for a post-operative, cured condition. 

In September 2002, Diagnostic Code 5293 was amended to direct 
evaluation of intervertebral disc syndrome based either on 
the total duration of incapacitating episodes over the prior 
twelve months or by combining separate evaluations of the 
chronic orthopedic and neurologic manifestations of the 
disability under 38 C.F.R. § 4.25, whichever method resulted 
in the higher evaluation.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002)).  A 60 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months; 
a 40 percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; and a 10 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  
"Chronic orthopedic and neurologic manifestations" are 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
1.  Orthopedic disabilities are evaluated using the rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes, and neurologic disabilities are evaluated 
separately using the rating criteria for the most appropriate 
neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 2.  

Under the new schedular criteria, Diagnostic Code 5293 was 
amended and redesignated as Diagnostic Code 5243.  See 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (2005)).  Diagnostic Code 5243 directs that 
intervertebral disc syndrome be rated either under the 
general rating formula for disease and injuries of the spine 
(Diagnostic Codes 5235 to 5243) or under Diagnostic Code 
5243, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  

A rating higher than 20 percent is not warranted under 
Diagnostic Code 5293.  The veteran complains of radiating 
pain, and there is evidence of disc disease; however, there 
is no objective evidence of radiculopathy, neurologic 
impairment, or findings specific to the site of the disease 
disc.  Consequently, the Board finds that the veteran 
exhibits mild symptoms, warranting a 10 percent rating.  A 
higher rating is not warranted because there is no evidence 
of moderate, recurring symptoms consistent with neurologic 
impairments.

Evaluating intervertebral disc syndrome under the amended 
Diagnostic Code 5293 or Diagnostic Code 5243, a rating higher 
than 20 percent is not warranted.  There is no evidence of 
prescribed bed rest in the veteran's medical history 
sufficient to warrant a compensable rating under those 
criteria.  Moreover, the veteran is not entitled to a 
combined rating higher than 20 percent based on evaluation of 
orthopedic and neurologic impairments.  As discussed above, 
the maximum rating warranted for orthopedic disabilities-
including evaluation based on limitation of motion, 
lumbosacral strain, intervertebral disc syndrome, and 
evaluation under the general rating formula for diseases and 
injuries of the spine-is 20 percent.  Because there is no 
medical evidence of neurologic disabilities, a separate 
rating is not assigned for neurological impairments.  
Therefore, a combined rating for orthopedic and neurologic 
abnormalities under Diagnostic Code 5293 or Diagnostic Code 
5243 does not result in a rating higher than 20 percent.  

Finally, the Board finds that a rating based on degenerative 
arthritis is less favorable to the veteran than evaluation 
under Diagnostic Code 5295.  Diagnostic Code 5003 directs 
that degenerative arthritis be rated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  See 38 C.F.R. § 4.71a.  As discussed above, 
a 10 percent rating is the maximum rating warranted under 
Diagnostic Codes 5291, 5292, or the general rating formula 
based on limitation of motion.  

Although the veteran's disability is potentially compensable 
under several diagnostic codes, the Board finds that a 
combined rating would overcompensate the veteran for his 
overall impairment.  Although disabilities resulting from 
injuries may overlap, VA must avoid evaluating the same 
disability under various criteria ("pyramiding") to avoid 
overcompensating the claimant for the actual impairment of 
his earning capacity.  See 38 C.F.R. § 4.14; Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The Board finds that additional 
ratings based on limitation of motion or intervertebral disc 
syndrome would equate to pyramiding because the assigned 
rating of 20 percent accounts for the veteran's manifested 
impairments and symptomatology, specifically including pain, 
muscle spasm, and limitation of motion.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that back pain affects his 
capacity to work, he had not identified any specific factors 
that are exceptional or unusual in light of VA's schedule of 
ratings.  There is no evidence of record indicating that the 
veteran has been hospitalized for his disability.  
Additionally, evidence of record does not demonstrate any 
exceptional limitation due to the veteran's disability beyond 
that contemplated in the schedule of ratings.  The Board 
appreciates that limitations caused by pain have an adverse 
impact on the veteran's employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38. C.F.R. § 3.321.  
Therefore, any assignment of a compensable rating is 
recognition of that loss.   Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
veteran's clinically established impairments, and an 
extraschedular rating for dorsal and lumbar back pain is 
denied.

Post-Traumatic Stress Disorder

The veteran began working as an employment specialist shortly 
after his discharge from service, and he retained a position 
with that employer until at least October 2005.

During a March 1995 VA examination, testing revealed that the 
veteran experienced periods of confusion, loss of efficiency, 
difficulty with concentration, mild depression, anxiety, 
emotional numbing, problems with authority, and bouts of 
anger and hostility.  The examiner noted that the veteran was 
withdrawn, sullen, argumentative, and unsociable.  The 
veteran stated that was arrested in 1994 for a possible 
incident of domestic violence, which was later dismissed.  
The examiner noted that the veteran had a history of moderate 
suicidal ideation and was hospitalized in 1972 after a 
suicide attempt.  

The examiner diagnosed mild PTSD with particularly depressive 
features.  The veteran averred that he occasionally 
experienced symptoms of depression and social withdrawal of 
such severity that he stayed home from work.  The examiner 
noted that, although the veteran exhibited fair occupational 
adjustment and had a satisfactory work record, he had been 
criticized for irritability and hostility.  The veteran 
denied significant employment conflicts, but he stated that 
he avoided confrontations because of his independence at 
work.  The examiner noted that, although the veteran had a 
few close friends, he had a history of poor and failed 
personal relationships.  The veteran alleged that he had 
difficulty feeling close to others.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 70.

The veteran did not seek treatment for PTSD between March 
1995 and March 1999.  

During a March 1999 VA examination, the veteran described 
chronic anxiety, depression, anger, irritability, isolation, 
difficulty sleeping, intrusive thoughts, apathy, 
hypervigilance, and exaggerated startle response.  The 
examiner noted that the veteran was neatly groomed with a 
guarded and sometimes tearful affect.  There was no evidence 
of impairment to thought processes, orientation, or memory, 
although the veteran stated that he was occasionally 
forgetful.  The veteran exhibited good insight and judgment, 
the latter slightly impaired during outbursts of anger.  

The veteran stated that he avoided socializing because he was 
nervous around and distrusting of others.  He declared that 
he experienced significant difficulty communicating.  He also 
averred that he had difficulty at work because he had 
problems with authority, occasionally lost his temper, and 
experienced significant anxiety given the number of people 
with whom he interacted.  Testing indicated that the veteran 
actively avoided contact with others and experienced episodes 
of anger and resentment that affected his professional and 
personal relationships.  The examiner stated that the veteran 
experienced a definite impairment of his capacity to 
establish and maintain positive social relationships, and she 
opined that the veteran retained employment at a significant 
emotional expense.  The examiner diagnosed PTSD and 
polysubstance dependence and assigned a GAF of 60.

Where entitlement to compensation has been established and 
the veteran appeals for a higher initial disability rating, 
VA will analyze the severity of the veteran's disability from 
the time of the initial rating to the time of review.  VA 
will specifically consider whether separate "staged" 
ratings for different periods of time are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

During the pendency of this appeal, VA revised the criteria 
for rating mental disorders.  Because these changes in 
criteria were considered by the RO, application of the 
amended criteria by the Board will not result in any 
prejudice the veteran.  See Bernard, 4 Vet. App. at 394.  

Prior to November 7, 1996, PTSD was evaluated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, which directed evaluation 
under the following criteria:  

Ability to establish and maintain effective or 
favorable relationships with people is 
considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment...................................................50 

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people. The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial 
impairment.................................30 

Effective November 7, 1996, Diagnostic Code 9411 was amended 
to direct evaluation of PTSD under the general rating formula 
for mental disorders as outlined in Diagnostic Code 9440.  
See 61 Fed. Reg. 52695 (1996) (November 7, 1996) (codified at 
38 C.F.R. § 4.130, Diagnostic Codes 9201-9521).  The general 
rating formula is as follows: 

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and 
social relationships ......................................................50

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events) 
...........................30

The Board finds that the severity of the veteran's symptoms 
noted during the 1995 VA examination warranted a 50 percent 
rating under Diagnostic Code 9411.  The veteran complained 
that PTSD symptoms limited his efficiency and flexibility, 
which resulted in considerable industrial impairment:  he was 
warned about anger management in the workplace; he had 
difficulty concentrating and experienced periods of 
confusion; he had outbursts of anger towards co-workers; he 
had problems with authority figures; and he occasionally 
experienced symptoms so severe that he missed work.  The 
veteran also exhibited significant impairment in his capacity 
to establish and maintain relationships given his isolation, 
anger, unsociability, and withdrawal.  Moreover, the veteran 
had a history of failed personal relationships.  In 
aggregate, the Board finds that the veteran's symptoms 
warranted a 50 percent for considerable impairment of social 
and professional capacities.  Notably, there is no evidence 
that the veteran's condition increased in severity between 
1995 and 1999 sufficient to warrant separate ratings during 
those periods.

For claims for an increase in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  See 38 C.F.R. § 3.400(o)(2).  Because 
the Board finds that symptoms exhibited during the March 1995 
VA examination warranted a 50 percent rating under Diagnostic 
Code 9411, a 50 percent rating for PTSD is granted effective 
March 1, 1995, the date of the veteran's original claim.


ORDER

An increased rating for dorsal and lumbar back pain, 
currently evaluated as 20 percent, is denied.

A 50 percent rating for PTSD from March 1, 1995, to March 18, 
1999, is granted.  


 
______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


